ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-045, concluding that THOMAS M. MURRAY, JR., of HACKENSACK, who was admitted to the bar of this State in 1971, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.4 (failure to communicate with client), RPC 3.2 (failure to expedite litigation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board further having concluded that respondent should be required to submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that THOMAS M. MURRAY, JR., is hereby reprimanded; and it is further
ORDERED that within ninety days of the filing date of this Order, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.